DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-7 are pending.
Claims 1-7 are rejected. 

Domestic Benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 14/052053 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
The effective filing date of the present application is 3/1/2021.
In Application No. 14/052053, a final rejection was mailed on 9/2/2020. The final rejection set a shortened statutory period for reply that expired THREE MONTHS from the mailing date of the action. 
Applicant did not pay an extension fee to maintain Application No. 14/052053 in a pending status beyond the shortened statutory period for reply. Therefore, Application No. 14/052053 was abandon three months from the mailing date of the final rejection, i.e., 12/2/2020. 
The present application was filed on 3/1/2021. 
Since 3/1/2021 was after 12/2/2020, the two applications were not co-pending. 
Therefore, the effective filing date of the present application is 3/1/2021. 

Claim Objections
Claims 5 and 7 are objected to because there should not be a comma in the term “locust bean, gum”. The claims should be properly amended to recite “locust bean gum, Arabic,”. Appropriate correction is required. 
Claims 5 and 7 are objected to because carboxymethyl cellulose is listed twice. The claims should be properly amended to delete one “carboxymethyl cellulose”. Appropriate correction is required. 
Claims 5 and 7 are objected to because locust bean gum is listed twice. The claims should be properly amended to delete one “locust bean gum”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 7 are is indefinite because the meaning of the term “organic calcium” is not clear. Organic compounds are generally any chemical compounds that contain carbon-hydrogen or carbon-carbon bonds. Calcium is an element. Calcium is not a compound. As such, it is not clear what is and is not considered “organic calcium”. 
Claims 4 and 7 are indefinite because the meaning of the term “inorganic calcium” is not clear. An inorganic compound is typically a chemical compound that lacks carbon–hydrogen bonds. Calcium is an element. Calcium is not a compound. As such, it is not clear what is and is not considered “inorganic calcium”.
Claims 4 and 7 are indefinite because calcium and magnesium are not salts. Claims 4 and 7 recite “the salt is selected from the group consisting of: organic calcium, inorganic calcium, magnesium” (claim 4, ln. 2; claim 7, ln. 4). Since calcium and magnesium are not salts, it is not clear what is considered a salt or whether elements are considered salts. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of AIA  35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) and/or AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Rudie et al., US 2014/0106053 A1. 
Note: Rudie et al., US 2014/0106053 A1, is the pre-grant publication of Applicant’s non-copending application number 14/052053. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) and/or AIA  35 U.S.C. 103 as being unpatentable over Anfinsen et al., US 2005/0118326 A1.
Regarding claims 1-7: Anfinsen discloses method of making eggless pasta (para 0197) comprising mixing flour (para 0197) and water (para 0197 to create pasta (para 0197). 
Anfinsen discloses the method of making the pasta comprises mixing a food film component comprising a structural/viscous fermentable material, a structural protein polymer, a rheology modifier/plasticizer, and an ionic property modifier, whereby a well-mixed blend of ingredients related to the invention, comprised of a ratio of about 33% food film component; 65% rheology modifier and 2% ionic property modifier, is added at a level of about 4-11% to the flour (para 0197). 
at least one salt (claim 1); wherein the salt is selected from the group consisting of: organic calcium, inorganic calcium, magnesium, sodium salt, potassium salt, calcium sulfate, calcium phosphate, calcium chloride, calcium carbonate, calcium citrate, calcium lactate, calcium propionate, calcium oleate, magnesium sulfate, magnesium phosphate, magnesium acetate, magnesium chloride, magnesium citrate or magnesium lactate (claims 4 and 7)
Anfinsen discloses exemplary embodiments that comprise a potassium salt (potassium chloride, para 0277). 
at least one hydrocolloid (claim 1); wherein the hydrocolloid is selected from the group consisting of starch, gum, corn starch, pea starch, potato starch, rice starch, wheat starch, pea extract, xanthan, guar, locust bean, gum Arabic, tara gum, algin, carboxymethyl cellulose, carrageenan or pectin, agar, carboxymethyl cellulose, alginate and locust bean gum (claims 5 and 7)
Anfinsen discloses the structural/viscous fermentable material may be starch, gum, xanthan, guar, locust bean gum, tara gum, carboxymethyl cellulose (para 0015). 
at least one fiber (claim 1); wherein the fiber is selected from the group comprising: oat fiber, soy fiber, pea fiber, corn fiber, carrot fiber, citrus fiber, potato fiber, rice fiber or orange fiber (claims 6 and 7)
Anfinsen discloses exemplary embodiments that comprise pea fiber (para 0274). 
at least one protein (claim 2); wherein the protein is selected from the group consisting of soy protein, pea protein, or wheat protein (claims 3 and 7)
Anfinsen discloses the structural protein polymer may be soy protein (para 0015, 0027) or wheat protein (wheat gluten, para 0074). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed ingredients from the prior art disclosed ingredients because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, the prior art discloses pasta may be made with the claimed materials. As such, selecting the materials from the prior art is prima facie obvious. 
With respect to the order of mixing ingredients (i.e., creating an additive, combining the additive with flour and water, mixing the additive, flour, and water to create pasta): The selection of any order of mixing ingredients is prima facie obvious. MPEP 2144.04 IV C. The prior art discloses a process of making pasta comprising mixing at least one salt, at least one hydrocolloid, at least one fiber, at least one protein, flour (para 0197) and water (para 0197 to create pasta (para 0197). As such, the order of mixing ingredients, i.e., mixing at least one salt, at least one hydrocolloid, at least one fiber, then mixing the combination of the three with flour and water is prima facie obvious. 
With respect to “eggless” pasta: Anfinsen does not require the presence of egg. Anfinsen does not even use the word egg. As such, Anfinsen is encompassed within the breadth of the negative limitation. 
With respect to the concentration of the additive in claim 7 (i.e., the mixture of at least one salt; the at least one hydrocolloid; at least one fiber; and at least one protein) that is mixed with other ingredients to make pasta: Anfinsen does not disclose the concentration of a distinct mixture of at least one salt, at least one hydrocolloid, at least one fiber, and at least one protein. 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
In the terminology of MPEP 2144.05 II, the concentration of “the additive” represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As discussed above, Anfinsen discloses the conventional nature of making pasta with the claimed  ingredients. As such, it is not such an invention as will sustain a patent.
As discussed above, Anfinsen discloses the conventional nature of making pasta with the claimed  ingredients. In the terminology of In re Levin, the concentration of “the additive” represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619